EXHIBIT 10.3

 

AMENDMENT NO. 2 TO

SECURITIES PURCHASE AGREEMENT

 

This amendment number 2 (the “Amendment”) amends the securities purchase
agreement by and between Oncolix, Inc., f/k/a Advanced Environmental Petroleum
Producers, Inc., a Florida corporation, whose principal place of business is
located at 14405 Walters Road, Suite 780, Houston, Texas 77014 (the “Company”),
Oncolix, Inc., a Delaware corporation, whose principal place of business is
located at 14405 Walters Road, Suite 780, Houston, Texas 77014 (“Oncolix”) and
each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”), dated
August 3, 2017, as amended effective December 7, 2017 (“Securities Purchase
Agreement”) and is dated effective February 26, 2018 (“Effective Date”).

 

WHEREAS, the Company and the Majority Holders desire to amend the defined term
“Exempt Issuance” set forth in Section 1.1 of the Securities Purchase Agreement
to expand the definition to allow the Company to issue an additional amount of
securities that would not trigger anti-dilution provisions in the Notes and
Warrants, which should benefit both the Company and the Purchasers;

 

NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1. Amendment of a defined term in Article 1. The definition of “Exempt Issuance”
in Section 1.1 of the Securities Purchase Agreement is hereby amended and
restated as follows (the modified language to the original definition is
underlined and in bold):

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
purchase shares of Common Stock to employees, officers or directors of the
Company, not to exceed (i) 750,000 shares or options per year in the aggregate
during fiscal 2017, (ii) 3,000,000 options in the aggregate during fiscal 2018,
with a strike price of $.0545 per share, one-third of which shall vest on the
date of grant, one-third of which shall vest on the first anniversary of the
date of grant and one-third of which shall vest on the second anniversary of the
date of grant, and (iii) 750,000 options or shares in the aggregate during each
fiscal year thereafter, in the case of this clause (a)(iii), pursuant to any
stock or option plan duly adopted by the Board of Directors of the Company or a
majority of the members of a committee of non-employee directors established for
such purpose, (b) shares of Common Stock issuable upon exercise, conversion or
pursuant to the terms of the Securities, or convertible securities, options or
warrants issued and outstanding on the date of this Agreement, provided that
such securities have not been amended since the date of this Agreement to
increase the number of such securities or to decrease the exercise, exchange or
conversion price of any such securities, (c) shares issued to unaffiliated third
parties for legal, financial or other services provided to the Company not to
exceed 1,950,000 shares in the aggregate during the 12-month period ending
August 3, 2018 and 500,000 shares in the aggregate during any subsequent
12-month period thereafter, (d) any securities issued or issuable by the Company
pursuant to the Merger Agreement, and (e) securities issued pursuant to
acquisitions or strategic transaction, provided that any such issuance shall
only be to a person which is, itself or through its subsidiaries, an operating
Company in a business synergistic with the business of the Company and in which
the Company receives benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities.

 

2. No Other Amendments. Except as set forth in Section 1, the Securities
Purchase Agreement shall remain in full force and effect as currently in effect.

 

3. Severability. Should any one or more of the provisions of this Amendment be
determined to be illegal or unenforceable, all other provisions of this
Amendment shall be given effect separately from the provision or provisions
determined to be illegal or unenforceable and shall not be effected thereby.

 

4. Counterparts. This Amendment may be executed in multiple counterparts with
the same effect as if all parties had signed the same document. All such
counterparts shall be deemed an original, shall be construed together and shall
constitute one and the same instrument.

 

5. Entire Agreement. This Amendment and the Securities Purchase Agreement
(including exhibits thereto) constitute the full and entire understanding and
agreement between the parties with respect to the subject matter hereof.

 

6. Defined Terms. Defined terms used in this Amendment shall have the meaning
ascribed to them herein or in the Securities Purchase Agreement.

 

 

1


   



 

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment or
has caused this Amendment to be executed on its behalf by a representative duly
authorized, all as of the date first above set forth.

 

Oncolix, Inc.,

f/k/a Advanced Environmental Petroleum Producers, Inc., a Florida corporation

 

By: /s/ Michael T. Redman

Michael T. Redman

Chief Executive Officer

 

Oncolix, Inc., a Delaware corporation

 

By: /s/ Michael T. Redman

Michael T. Redman

Chief Executive Officer

 

PURCHASERS:

 

Cavalry Fund 1 LP

 

By: /s/ Thomas Walsh

Printed Name: Thomas Walsh

 

/s/ James Besser

James Besser

 

Jeb Partners, L.P.

 

By: /s/ James Besser

Printed Name: James Besser

 

Pacific Capital Management LLC

 

By: /s/ Jonathan Glaser

Printed Name: Jonathan Glaser

 

Puritan Partners LLC

 

By: /s/ Richard Smithline

Printed Name: Richard Smithline

 

Northbridge Financial Inc.

 

By: /s/ Bryan Collins

Printed Name: Bryan Collins

 

 



2



 